Citation Nr: 1448230	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  07-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

3. Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for a left eye disability, claimed as a vision problem.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In September 2012, the Board remanded this matter for further development and the claim has been returned for appellate consideration. 

Since the claim was last adjudicated in January 2013, the Board received additional evidence.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in August 2014, the Veteran's representative submitted a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.


The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a bilateral hearing loss disability and a left eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1994 rating decision, the RO denied the Veteran's claim for service connection for a bilateral hearing loss disability and hypertension; the Veteran did not appeal this determination, nor submit new and material evidence, within one year of being notified. 

2.  Evidence received since the January 1994 rating decision raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss disability.   

3.  Evidence received since the January 1994 rating decision when viewed in conjunction with all the evidence of record does not raise a reasonable possibility of substantiating the claim of service connection for hypertension and need not be considered in order to fairly decide the claim.   


CONCLUSIONS OF LAW

1.  The January 1994 RO decision that denied the claims for service connection for a bilateral hearing loss disability and hypertension is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  New and material evidence has not been received sufficient to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

In May 2012, the Board remanded this matter to provide the Veteran with a videoconference hearing.  In July 2012, the Veteran presented testimony in a videoconference before the undersigned.  Then in September 2012, the Board remanded this matter again.  The Board instructed the AOJ to obtain private and VA medical records, obtain records from the Social Security Administration (SSA), provide the Veteran with examinations for each of his claimed disabilities if warranted by the newly acquired evidence, and to readjudicate the claims.  Subsequently, outstanding medical and SSA records were obtained, the Veteran was provided a VA examination for his hearing loss disability, and his claims were readjudicated in a January 2013 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2006, prior to the January 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2007 notice letter included the criteria for reopening the previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claims that were found insufficient in the previous denial.

 VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108  before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for hypertension.  As to the claim for hearing loss disability, the Board is reopening the claim.  Accordingly, VA has no further duty to assist him in the development of his claims.  

Also, as noted above, the Veteran presented testimony in a video conference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the July 2012  hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

In a January 1994 rating decision, the RO denied service connection for a hearing loss disability and hypertension.  The Veteran was informed of that decision and he did not file a timely appeal, nor did he submit new and material evidence within one year of the determination.  Accordingly, the Board finds that the January 1994  rating decision is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

The claim of entitlement to service connection for a hearing loss disability and hypertension may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991).   The Veteran filed this application to reopen his claim in October 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and post-service medical records.  As to a bilateral hearing loss disability, there was no indication in the service or post-service treatment records, including a July 1993 VA examination report, showing any current disability.  The RO denied service connection for bilateral hearing loss disability because there was no evidence of a current disability.

Service treatment records were negative for any findings of hypertension and the post-service records dated in 1986 showed a diagnosis of hypertension.  Finding that hypertension was not shown in service or within a year of service discharge, the RO denied service connection for hypertension.

To reopen the claim, the new evidence must show that the Veteran has hearing loss disability and hypertension incurred in service.    
  
As to hearing loss disability, the new evidence includes a December 2012 VA examination report showing bilateral sensorineural hearing loss disability.  The examiner indicated that he could not provide an opinion as to the etiology of any current disability because there were no entrance or separation examinations reports from service.  Based on this evidence, the Board finds there is sufficient evidence to reopen the claim as there is now evidence of a current disability, which was the basis of the denial of the previous rating decision.  Although the December 2012 VA examiner was unable to provide a nexus opinion, the evidence of record is sufficient to show a current diagnosis for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (noting that for the limited purpose of establishing whether new and material evidence has been submitted, the evidence is to be presumed credible). Accordingly, the claim is reopened.

With regard to hypertension, the Board finds that the evidence received since the last final decision does not raise a reasonable possibility of substantiating the claim.  The evidence consists of post-service medical records that do not show any treatment or diagnosis of hypertension during service.  Notably absent is any evidence even indicating, much less showing, that the Veteran's hypertension is related to service.  Without such evidence, the claim for service connection for a hypertension cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013). 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a bilateral hearing loss disability is granted.

New and material evidence not having been received, the application to reopen a claim for service connection for hypertension is denied.


REMAND

As to the claim for service connection for a bilateral hearing loss disability, the Veteran essentially contends that his current disability is due to noise exposure during service.  He asserts that as a communications specialist he was exposed to guns.  As discussed above, the Veteran was afforded a VA examination in December 2012.  The VA examiner determined that he could not provide an opinion as to the etiology of any current disability because there were no entrance or separation examinations reports from service.

The Board finds that the VA examination report is not adequate as the examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board also observes that in Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss. 

Based on the foregoing, the Board finds that the issue of service connection for hearing loss disability should be remanded for additional medical inquiry.  Hensley v. Brown, 5 Vet. App. 155 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As to the claim for service connection for an eye disability, the Veteran contends that shrapnel got into his eye which caused his left eye to weaken and he was prescribed glasses.  Service treatment records show that the Veteran was diagnosed with left eye astigmatism in October 1980.  Generally, astigmatism is considered to be a developmental error in refraction and is not a disease or injury for VA compensation purposes.  38 C.F.R. § 3.303(c) (2013).  As the Veteran is competent with regard to his injury and he has not yet been afforded an examination to determine the nature and etiology of any current eye disability, he should be provided one on remand.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide a rationale for the opinion expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left eye disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any current left eye disability had its onset in service, or is otherwise related to the Veteran's military service, to include the Veteran's competent statements as to service incurrence. 

The examiner should also determine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran has left eye astigmatism, and if so whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  The additional disability must be identified.  The examiner should address whether the increase in severity was due to the natural progress of the disability.  

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


